NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                         ROBEN MEKHAIL, Appellant.

                              No. 1 CA-CR 13-0457
                               FILED 04/15/2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-162490-002
               The Honorable Karen L. O’Connor, Judge

                           AFFIRMED AS MODIFIED


                                    COUNSEL

Airzona Attorney General’s Office, Phoenix
By David A. Simpson
Counsel for Appellee

Maricopa County Office of the Legal Defender, Phoenix
By Cynthia Dawn Beck
Counsel for Appellant
                      MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Judge Kent E. Cattani joined.


G E M M I L L, Judge:

¶1            Roben Mekhail appeals his convictions and sentences for
possession or use of dangerous drugs, a class four felony, possession or
use of narcotic drugs, a class four felony, and possession of drug
paraphernalia, a class six felony. We have jurisdiction under Article 6,
Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and 13-4033. Mekhail’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), stating that she
has searched the record and found no arguable question of law and
requesting that this court examine the record for reversible error. Mekhail
was afforded the opportunity to file a pro se supplemental brief but did
not do so. See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App.
1999). We ordered and received supplemental briefing on a sentencing
issue. After a review of the record and the briefing, we affirm Mekhail’s
convictions and sentences except that we vacate the portion of the
sentencing order requiring Mekhail to pay for DNA testing.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts and all reasonable inferences therefrom in
the light most favorable to upholding the jury’s verdicts. State v. Powers,
200 Ariz. 123, 124, ¶ 2, 23 P.3d 668, 669 (App. 2001). With this standard in
mind, the following evidence was admitted.

¶3           In May 2013, Roben Mekhail was convicted by a jury of
possession or use of dangerous drugs, possession or use of narcotic drugs,
and possession of drug paraphernalia. During trial, the State presented
evidence that on December 9, 2012, Officer Whitlock observed a vehicle in
a parking lot on the northwest corner of 19th Avenue and Camelback
Road. Officer Whitlock testified that when he pulled up behind the
vehicle and began to run a records and license plate check, he observed an
unknown male speaking to the driver of the vehicle walk away at a fast
pace. The officer then followed the vehicle as it turned out onto the road
and immediately back into another parking lot. After calling for


                                      2
                           STATE v. MEKHAIL
                           Decision of the Court

additional units, Officer Whitlock approached the vehicle and asked
Mekhail, the driver of the vehicle, for his driver’s license. Shortly
thereafter Officer Godbehere arrived and, after obtaining consent from
Mekhail, performed a pat down search. Mekhail was then placed under
arrest for driving on a suspended license, and Officer Whitlock conducted
a search incident to arrest. While searching Mekhail’s jacket pocket,
Officer Whitlock found three clear plastic baggies, two of which contained
a white crystal-like substance and the third a white powdery substance.
Officer Whitlock placed the baggies into a property bag and placed the
bag in his patrol vehicle. He transferred the bag to the Mountain View
Precinct for testing.

¶4           Megan Helie, a forensic scientist at the Phoenix Police
Department Crime Laboratory performed various tests on the substances
in the baggies and identified the substances as methamphetamine and
cocaine, both in usable condition and quantity. At trial, Helie testified
regarding the testing conducted, and she also explained that cocaine is a
narcotic drug and that methamphetamine is a dangerous drug.

¶5            Mekhail testified and denied having methamphetamines or
cocaine, claiming instead that he had a legal substance called Potpourri, as
well as a black metal pipe used to smoke the Potpourri. After one day of
testimony and argument, the jury found Mekhail guilty on all counts.

¶6             At sentencing, Mekhail’s parole officer, Deborah      Kurth,
testified that Mekhail was on felony probation at the time of the    instant
offenses, which the court adopted as a finding. The court also       found,
based on Mekhail’s testimony at trial, that he had a prior            felony
conviction.

¶7            After considering the evidence and information presented,
including a statement from Mekhail and letters from his family, the court
sentenced him to the presumptive term of four and a half years for
possession of a dangerous drug, the presumptive term of four and a half
years for possession of a narcotic drug, and one and three quarters of a
year for possession of drug paraphernalia, all to be served concurrently,
with 124 days of presentence incarceration credit for each offense, a term
of community supervision, and aggregate fines of $3,000. The court also
ordered Mekhail to submit to DNA testing and to pay for the cost of
testing in accordance with A.R.S. § 13-610.

¶8           After reviewing the record, this court ordered supplemental



                                     3
                           STATE v. MEKHAIL
                           Decision of the Court

briefing on the issue of whether the trial court committed fundamental,
prejudicial error by determining if Mekhail was on probation at the time
of these offenses instead of submitting that issue to a jury. Mekhail argues
that the trial court erred fundamentally and that the error was prejudicial
and reversible. The State argues that no error was committed or,
alternatively, that Mekhail was not prejudiced by any such error. We
agree with Mekhail that the court erred, but we do not agree that Mekhail
has demonstrated the error was prejudicial.

                               ANALYSIS

              Determination of Mekhail’s Probation Status

¶9             The trial court’s determination that Mekhail was released on
probation when he committed the current offenses increased the
minimum sentences allowed. See A.R.S. § 13-708(C). Because there was
no objection at the time, we review for fundamental error. See State v.
Henderson, 210 Ariz. 561, 567-68, ¶¶ 19-22, 115 P.3d 601, 607-08 (2005). The
United States Supreme Court has held that any fact that increases the
mandatory minimum sentence is an element that must be submitted to a
jury and found beyond a reasonable doubt. Alleyne v. United States, 133 S.
Ct. 2151, 2163 (2013); see also State v. Large, 1 CA-CR 13-0115, 2014 WL
1226731, at *1, ¶ 1 (Ariz. App. Mar. 25, 2014) (applying Alleyne in
Arizona). Because a finding of probation status increases a minimum
sentence, it must be submitted to the jury and found beyond a reasonable
doubt. See State v. Gross, 201 Ariz. 41, 45, ¶ 19, 31 P.3d 815, 819 (App.
2001) (holding that a defendant’s release status must be determined by a
jury), Large, 1 CA-CR 13-0115, 2014 WL 1226731, at *4, ¶ 16, (extending
Gross to a defendant’s parole or release status when it will expose him to a
higher mandatory minimum sentence). The trial court did not submit
Mekhail’s probation status to the jury and therefore erred.

¶10           To obtain relief based on fundamental error, a defendant
must show not only error, but that the error prejudiced his case.
Henderson, 210 Ariz. at 567, ¶ 20, 115 P.3d at 607. We conclude that
Mekhail was not prejudiced for the following reasons: Mekhail testified
during the trial that he was on probation 1; Mekhail’s probation officer
testified at sentencing as to Mekhail’s probation status; a Probation

1  Appellant argues that if he had been aware of the requirement that a
jury determine his probation status for sentencing purposes, he could
have elected not to volunteer his probationary status at trial.



                                     4
                            STATE v. MEKHAIL
                            Decision of the Court

Violation Report detailing Mekhail’s probation status was filed prior to
sentencing, as part of the presentence report; and Mekhail had a chance to
review and object to any portions of the presentence report, prior to the
sentencing. Additionally, Mekhail does not even argue that he was not
released on probation at the time of the offenses. Cf. State v. Young, 230
Ariz. 265, 269, ¶ 11, 282 P.3d 1285, 1289 (App. 2012) (declaring, in the
context of the adequacy of a colloquy regarding prior convictions, that
“the defendant must, at the very least, assert on appeal that he would not
have admitted the prior felony convictions had a different colloquy taken
place.”). Because Mekhail does not establish prejudice from the court’s
finding of probation status, he has not established fundamental,
prejudicial error.

                         Payment for DNA Testing

¶11            Arizona authorizes the department of corrections to “secure
a sufficient sample of blood or other bodily substances for [DNA] testing.”
A.R.S. § 13-610(A). This court has held that A.R.S. § 13-610 does not,
however, authorize the court to require the defendant to pay for such
testing. State v. Reyes, 232 Ariz. 468, 472, ¶ 14, 307 P.3d 35, 39 (App. 2013).
Therefore, we vacate the portion of the sentencing order requiring
Mekhail to pay the cost of DNA testing.

                           ANDERS ANALYSIS

¶12           Having examined the record for reversible error, see Leon,
104 Ariz. at 300, 451 P.2d at 881, we find none. The evidence presented
supports the convictions and the sentences imposed fall within the range
permitted by law. As far as the record reveals, Mekhail was represented
by counsel at all stages of the proceedings, and these proceedings were
conducted in compliance with his constitutional and statutory rights and
the Arizona Rules of Criminal Procedure.

¶13           Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d
154, 156-57 (1984), counsel’s obligations in this appeal have ended.
Counsel need do no more than inform Mekhail of the disposition of the
appeal and his future options, unless counsel’s review reveals an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. Mekhail has thirty days from the date of this decision in which to
proceed, if he desires, with a pro se motion for reconsideration or petition
for review.




                                      5
                         STATE v. MEKHAIL
                         Decision of the Court

                            CONCLUSION

¶14           Mekhail’s convictions and sentences are affirmed, except
that we vacate that portion of the sentencing order requiring Mekhail to
pay the cost of his DNA testing.




                                 :gsh




                                   6